PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                      No. 11-3738
                      ___________

      MARIO HENRY, as administrator of the estate of
     Gwyneth E. Henry and as guardian of S.H., a minor;
ALYSHIA M. RICHARDSON, as administratrix of the estate
 of Tyreesha L. Richardson and as guardian of D.R., a minor

                            v.

 CITY OF ERIE; THE HOUSING AUTHORITY OF THE
CITY OF ERIE; JOHN E. HORAN; JOSEPH ANGELOTTI;
    BRETT C. HAMMEL; PATRICIA A. HAMMEL

           John E. Horan and Joseph Angelotti,
                                      Appellants
              _______________________

      On Appeal from the United States District Court
         for the Western District of Pennsylvania
          D.C. Civil Action No. 1-10-cv-00260
            (Honorable Maurice B. Cohill, Jr.)
                    ______________

               Argued: September 10, 2012

  Before: SCIRICA, ROTH, and BARRY, Circuit Judges.
                  (Filed: August 23, 2013)

Joseph M. Kanfer, Esq. (ARGUED)
John F. Mizner, Esq.
Mizner Law Firm
201 German Street
Erie, PA 16507
       Counsel for Appellees

Richard A. Lanzillo, I, Esq. (ARGUED)
Knox, McLaughlin, Gornall & Sennett
120 West Tenth Street
Erie, PA 16501

      Counsel for Appellants

                   _________________

                OPINION OF THE COURT
                   _________________

SCIRICA, Circuit Judge.

       In this appeal from a motion to dismiss plaintiffs’ §
1983 claim, we must determine whether state officials’
approval and subsidization of an apartment for the Section 8
housing program, even though the apartment allegedly failed
to comply with Section 8’s Housing Quality Standards,
constitutes a state-created danger toward the apartment’s
tenant and her guest in violation of their substantive due
process rights under the United States Constitution.




                               2
        Accepting plaintiffs’ plausible factual allegations as
true for the purpose of this appeal, we do not find that
plaintiffs have adequately pled a state-created danger claim.
Accordingly, we will reverse the judgment of the District
Court. 1

                              I.

       On July 25, 2010, a fire at an apartment located at 933
West 18th Street in Erie, Pennsylvania took the lives of tenant
Tyreesha L. Richardson and her guest Gwyneth E. Henry.
Their bodies were found on the third floor of the apartment,
and an autopsy confirmed both women died from smoke
inhalation. The third-floor bedroom purportedly lacked a
smoke detector and an alternate means of egress—even
though the apartment was required to have both safety
features under the Section 8 housing choice voucher program
in which Richardson participated.

       Plaintiff Alyshia M. Richardson is the administratrix
of the estate of Tyreesha L. Richardson, and Plaintiff Mario
Henry is the administrator of the estate of Gwyneth E. Henry.

                              A.

       Section 8 of the United States Housing Act of 1937, 42

1
 All references to the District Court refer to its memorandum
order, Henry v. City of Erie, No. 10-260, 2011 U.S. Dist.
LEXIS 110562 (W.D. Pa. Sept. 28, 2011), and to the Report
and Recommendation of Magistrate Judge Baxter, dated
August 19, 2011, which was adopted as the opinion of the
District Court. Id. at *5.




                              3
U.S.C. § 1437f, established a housing program to help
eligible low-income families afford safe and sanitary housing.
The United States Department of Housing and Urban
Development (“HUD”) oversees the program, which is
administered by local agencies in accordance with federal
guidelines. In Erie, the local administering agency is the
Housing Authority of the City of Erie (“HACE”). Defendant
John E. Horan is the Executive Director of HACE, where he
is responsible for ensuring HACE complies with applicable
laws and regulations as well as overseeing its employees.
Defendant Joseph Angelotti is employed by HACE as a
Section 8 Housing Inspector.

       HACE provides housing vouchers to families it
determines qualify for tenant-based assistance. A qualifying
family may take the voucher to a willing landlord of its
choosing, subject to HACE’s approval of the tenancy. HACE
approval requires an inspection and a determination that the
dwelling unit meets the Housing Quality Standards (“HQS”)
promulgated by HUD. Among other things, the Housing
Quality Standards require that the dwelling unit have “an
alternate means of exit in case of fire (such as fire stairs or
egress through windows),” 24 C.F.R. § 982.401(k), and “at
least one battery-operated or hard-wired smoke detector, in
proper operating condition, on each level,” Id. § 982.401(n).

       If HACE approves a tenancy after inspection, HACE
and the property owner will enter into a Housing Assistance
Payment (“HAP”) contract in which HACE agrees to pay a
certain portion of the tenant’s monthly rent. The tenant enters
into a lease with the property owner and is responsible for
paying the remainder of the agreed-upon rent. The property
owner must keep the unit in compliance with the Housing




                              4
Quality Standards for the duration of the lease. HACE
employs housing inspectors to inspect units prior to leasing,
annually thereafter, and “at other times as needed” to ensure
compliance. Id. § 982.405(a). HACE’s Administrative Plan
provides:

      1. The owner must maintain the assisted unit in
      accordance with HQS.

      2. The HACE will take prompt action to enforce
      the owner’s obligations for owner breach of the
      HQS.

      3. The HACE will notify the owner and tenant
      of HQS deficiencies for which the owner is
      responsible. The notice will provide for the
      following:

             For HQS failures, the owner will be
             given up to thirty (30) days to correct the
             item(s). The HACE Executive Director
             or designee may, at his/her discretion,
             approve a reasonable extension of time
             depending upon the extent or scope of
             work required.

             If the defect is life threatening to the
             family’s health or safety, the owner will
             be given 24 hours to correct the
             violation.

             If the owner fails to correct failed items,
             the payment will be suspended or the




                              5
             HAP Contract will be terminated.

      4. The HACE will not make any assistance
      payments for a dwelling unit in which HQS
      deficiencies have not been corrected after the
      notice period has expired.

      5. If “life threatening” deficiencies are not
      corrected within 24 hours, the owner will be
      given notice of intent to terminate the HAP
      Contract and that the Housing Assistance
      Payment will be suspended through the
      Termination Notice period.

Compl. ¶ 63 (citing Housing Authority of the City of Erie,
Section 8 Housing Choice Voucher Administrative Plan, 6-3
to 6-4 (2003)).2

                             B.

       Richardson was a tenant participant in the Section 8
housing program. With her voucher, Richardson rented a unit
on the second and third floors of an apartment duplex owned
by Brett and Patricia Hammel.

      According to the complaint, on March 27, 2006,

2
  Similarly, 24 C.F.R. § 982.404(a)(2) requires HACE to
“take prompt and vigorous action to enforce the owner
obligations” in response to an owner’s failure to comply with
the Housing Quality Standards, with remedies including
“termination, suspension or reduction of housing assistance
payments and termination of the HAP contract.”




                             6
Angelotti performed the initial inspection required to approve
the apartment for the program. He failed the apartment at that
time and informed the owners the following repairs were
necessary to make it suitable for the Section 8 program:

       In the third floor bedroom:
               a. Install a smoke detector.
               b. Secure the railing.
               c. A fire escape ladder must be in place
               for a second means of egress.

Id. ¶ 68.

        On April 25, 2006, Angelotti purportedly allowed the
apartment to pass inspection, even though it still lacked a
third-floor fire escape ladder. We will also assume the
apartment lacked a third-floor smoke detector, although the
complaint is inconsistent regarding such allegations. 3

       Angelotti then purportedly allowed the apartment to
pass annual inspections in 2007, 2009, and 2010. Plaintiffs
assert Angelotti inspected the apartment on March 24th and
March 31st of 2009. A HACE Inspection Checklist lists
various categories for inspection. On the 2009 Checklist, next

3
 At one point in the complaint, plaintiffs state that at the time
of the fire, “upon information and belief, the third floor
bedroom failed to have a smoke detector.” Id. ¶ 17. But at
another point, plaintiffs assert that “[w]hether a smoke
detector was installed or whether the railing was secured in
March or April of 2006 is unknown.” Id. ¶ 69. We assume the
apartment did not have a third-floor smoke detector because it
does not affect our analysis.




                               7
to the “smoke detectors” category, an “x” has been marked
under the column stating “No,” and the words “Install in
bedroom” have been written in. Id. ¶ 72. In 2010, the
apartment was inspected once. The 2010 Checklist has the
same “No” indication next to the “smoke detectors” category,
along with a handwritten annotation:

       Install as need
       replace batteries.

Id. ¶ 74.

      The results of the 2008 annual inspection are
unknown, but on April 29, 2008, Kimberly A. Preston,
HACE’s Section 8 Program Coordinator, sent a letter to
Richardson stating:

       Please be advised that the Housing Authority of
       the City of Erie will terminate all housing
       assistance payments and the Section 8 contract
       on your behalf effective May 31, 2008.

       This action will be taken because your housing
       unit was not brought up to the required Housing
       Quality Standards. Please refer to our inspection
       report dated April 29, 2008 (however, if the
       work has been completed, please contact the
       office and schedule a re-inspection).

Id. ¶ 71. Preston sent similar letters to Richardson after the
2009 and 2010 inspections. The 2009 letter warned that
housing assistance payments would terminate effective May
31, 2009 due to the inspection report dated March 31, 2009,




                              8
unless the apartment was brought into compliance with the
Housing Quality Standards. The 2010 letter warned that
housing assistance payments would terminate effective May
31, 2010 due to the inspection report dated April 8, 2010,
unless the apartment was brought into compliance with the
Housing Quality Standards. Despite these warning letters and
the owners’ continued failure to comply with the Housing
Quality Standards, HACE did not terminate the housing
assistance payments for Richardson’s apartment. As noted, on
July 25, 2010, the apartment succumbed to fire,4 and
Richardson and Henry died in the third-floor bedroom.

                                 C.

       Plaintiffs brought suit on behalf of decedents
Richardson and Henry, asserting the following: (1) an equal
protection claim against the City of Erie; (2) a § 1983 claim
against HACE, Horan, and Angelotti for violating the
Housing Act; (3) a § 1983 claim against HACE, Horan, and
Angelotti under the state-created danger theory; and (4) a
negligence claim against the Hammels, the apartment’s
owners.

        The District Court referred the matter to a Magistrate
Judge and adopted in toto the Report and Recommendation of
the Magistrate Judge. The court dismissed plaintiffs’ equal
protection claim and Housing Act claim. But the court found
plaintiffs adequately pled a state-created danger claim by
asserting that but for defendants’ affirmative acts in
approving and subsidizing the apartment, Richardson would
not have been living in that apartment, and she and Henry

4
    The complaint does not identify the cause of the fire.




                                 9
would not have been killed in the fire. The court stated
Richardson’s and Henry’s deaths were a foreseeable result of
defendants’ acts, and found Richardson and Henry were part
of a discrete class of persons—occupants of the third-floor
bedroom—subjected to harm. The court also concluded a jury
could find defendants’ behavior was deliberately indifferent
and conscience-shocking.

       The court rejected Horan and Angelotti’s qualified
immunity defense, explaining that because the state-created
danger doctrine was well-established since July 1999, and
defendants deliberately disregarded a known violation of
Section 8, they could not have believed their conduct
comported with the law. The court found a reasonable official
would have understood that approving the apartment for the
Section 8 program despite its noncompliance with the
Housing Quality Standards would violate decedents’
substantive due process rights.

      Horan and Angelotti appeal the District Court’s order
denying them qualified immunity on plaintiffs’ state-created
danger claim. Meanwhile, plaintiffs’ negligence claim against
the Hammels and state-created danger claim against HACE
remain pending in the District Court.

                              II.

       The District Court had jurisdiction under 28 U.S.C. §
1331. We have jurisdiction under 28 U.S.C. § 1291 because
an order denying a public official’s motion to dismiss that is
based on qualified immunity and turns on a question of law is
immediately appealable as a “final decision” under the Cohen
collateral order doctrine. Ashcroft v. Iqbal, 556 U.S. 662, 672




                              10
(2009) (citing Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949)).

        “We exercise de novo review of a district court’s
denial of a motion to dismiss on qualified immunity grounds
as it involves a pure question of law.” James v. City of
Wilkes-Barre, 700 F.3d 675, 679 (3d Cir. 2012). To withstand
a motion to dismiss under Federal Rule of Civil Procedure
12(b)(6), “a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on
its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “While legal
conclusions can provide the framework of a complaint, they
must be supported by factual allegations.” Id. at 679.

                               III.

       Plaintiffs brought suit under 42 U.S.C. § 1983. “Under
Section 1983, a plaintiff must plead a deprivation of a
constitutional right and that the constitutional deprivation was
caused by a person acting under the color of state law.”
Phillips v. Cnty. of Allegheny, 515 F.3d 224, 235 (3d Cir.
2008).

       Under the doctrine of qualified immunity,
“government officials performing discretionary functions
generally are shielded from liability for civil damages insofar
as their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would
have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). To determine whether defendants are entitled to
qualified immunity, we must ask “whether ‘the facts alleged
show the officer’s conduct violated a constitutional right,’”




                               11
and “‘whether the right was clearly established.’” Pearson v.
Callahan, 555 U.S. 223, 232 (2009) (quoting Saucier v. Katz,
533 U.S. 194, 201 (2001)). The Courts of Appeals may
“exercise their sound discretion in deciding which of the two
prongs of the qualified immunity analysis should be
addressed first in light of the circumstances in the particular
case at hand.” Id. at 236. In this case, we find the complaint,
taken in the light most favorable to plaintiffs, fails to “‘show
the [officials’] conduct violated a constitutional right.’”
Walter v. Pike Cnty., 544 F.3d 182, 191 (3d Cir. 2008)
(quoting Saucier, 533 U.S. at 201). Therefore, plaintiffs’
claim should have been dismissed.

                              IV.

       Federal appellate courts that have addressed the issue
have held that the Housing Act does not create a private right
to housing of a particular condition or a private cause of
action to enforce any such right. 5 See Banks v. Dallas Hous.
Auth., 271 F.3d 605, 610-11 (5th Cir. 2001); Perry v. Hous.

5
  Several district courts have also held that an individual may
not maintain a private cause of action for allegedly unsafe
housing conditions under Section 8 of the Housing Act. See,
e.g., Reynolds v. PBG Enters., LLC, Civ. A. No. 10-4373,
2011 WL 2678589, at *8-9 (E.D. Pa. July 6, 2011) (no
express federal rights created or private cause of action
implied under § 1437f); Montgomery v. City of New York, No.
09 Civ. 6145(RJH), 2010 WL 3563069, at *3-4 (S.D.N.Y.
Sept. 7, 2010) (same); Kirby v. Richmond Redev. & Hous.
Auth., No. 3:04cv791, 2005 WL 5864797, at *8 (E.D. Va.
Sept. 28, 2005) (same), aff’d, 194 F. App’x 105 (4th Cir.
2006).




                              12
Auth. of Charleston, 664 F.2d 1210, 1217 (4th Cir. 1981).
The statute itself is silent on the issue of a private cause of
action. See 42 U.S.C. § 1437f. But the implementing
regulations specify that no rights are conferred on tenants to
sue for violations of the Housing Quality Standards. See 24
C.F.R. § 982.406 (stating the Housing Choice Voucher
Program “does not create any right of the family, or any party
other than HUD or the PHA [Public Housing Agency], to
require enforcement of the HQS requirements by HUD or the
PHA, or to assert any claim against HUD or the PHA, for
damages, injunction or other relief, for alleged failure to
enforce the HQS”).

       In accordance with this case law, plaintiffs do not
bring suit under § 1983 for violations of Section 8 or its
accompanying regulations. Rather, plaintiffs contend that
defendants, acting under color of state law, deprived
decedents of their “right[s] to life, liberty and bodily integrity
under the Fourteenth Amendment to the Constitution.”
Phillips, 515 F.3d at 235. Although the Supreme Court has
made clear that “a State’s failure to protect an individual
against private violence simply does not constitute a violation
of the Due Process Clause,” DeShaney v. Winnebago Cnty.
Dep’t of Soc. Servs., 489 U.S. 189, 197 (1989), we have
recognized that a state actor may be held liable under the
“state-created danger” doctrine for creating a danger to an
individual in certain circumstances. See Morrow v. Balaski,
No.11-2000, 2013 WL 2466892, at *13 (3d Cir. June 5, 2013)
(en banc).

       The state-created danger doctrine derives from the
Supreme Court’s decision in DeShaney. In that case, four-
year-old Joshua DeShaney was repeatedly beaten by his




                               13
father. 489 U.S. at 192-93. Although the Winnebago County
Department of Social Services ( “DSS”) obtained a court order
to place Joshua in the temporary custody of a local hospital, it
returned him to his father’s custody after deciding there was
insufficient evidence of abuse. Id. at 192. DSS continued to
check on Joshua, but despite signs of abuse, failed to take any
action to protect him. Id. at 192-93. The beatings from his
father eventually caused Joshua to suffer severe brain
damage. Id. at 193.

       Joshua and his mother brought suit against DSS and
several of its employees under § 1983, alleging that by failing
to protect Joshua against a risk of which they knew or should
have known, defendants violated Joshua’s rights under the
Fourteenth Amendment. Id. The Court rejected Joshua’s
claim, stating, “[a]s a general matter, . . . we conclude that a
State’s failure to protect an individual against private violence
simply does not constitute a violation of the Due Process
Clause.” Id. at 197. The Court acknowledged that in limited
contexts, such as “incarceration, institutionalization, or other
similar restraint of personal liberty,” a “special relationship”
between the state and the individual imposes on the state an
affirmative duty to protect, but found that such a relationship
did not exist between Joshua and the state because the harm
to Joshua occurred while he was in his father’s custody. Id. at
200-03.

        Moreover, in finding the state and its employees could
not be held liable on the facts of the case, the Court explained
the state had not, by its actions, placed Joshua in a more
dangerous position:

       While the State may have been aware of the




                               14
      dangers that Joshua faced in the free world, it
      played no part in their creation, nor did it do
      anything to render him any more vulnerable to
      them. That the State once took temporary
      custody of Joshua does not alter the analysis,
      for when it returned him to his father’s custody,
      it placed him in no worse position than that in
      which he would have been had it not acted at
      all; the State does not become the permanent
      guarantor of an individual’s safety by having
      once offered him shelter.

Id. at 201. Among several circuits, including our own, this
language generated a “complement to the DeShaney holding
[that] has come to be known . . . as the ‘state-created danger
doctrine.’” Bright v. Westmoreland Cnty., 443 F.3d 276, 281
(3d Cir. 2006). To establish a state-created danger claim,
plaintiffs must plead four elements:

      (1) the harm ultimately caused was foreseeable
      and fairly direct;

      (2) a state actor acted with a degree of
      culpability that shocks the conscience;

      (3) a relationship between the state and the
      plaintiff existed such that the plaintiff was a
      foreseeable victim of the defendant’s acts, or a
      member of a discrete class of persons subjected
      to the potential harm brought about by the
      state’s actions, as opposed to a member of the
      public in general; and




                             15
       (4) a state actor affirmatively used his or her
       authority in a way that created a danger to the
       citizen or that rendered the citizen more
       vulnerable to danger than had the state not acted
       at all.

Morrow, 2013 WL 2466892, at *13-14 (quoting Bright, 443
F.3d at 281). In this case, we needn’t look further than the
first element of the state-created danger claim. Because the
harm caused was not a “fairly direct” result of defendants’
actions, plaintiffs have not adequately pled a state-created
danger claim.

       The first step of the state-created danger analysis
requires the harm to be a “foreseeable and fairly direct”
consequence of defendants’ actions. “To adequately plead
foreseeability . . . , we require a plaintiff to allege . . . an
awareness of risk that is sufficiently concrete to put the [state]
actors on notice of the harm.” Phillips, 515 F.3d at 238. We
think the harm that occurred here was likely foreseeable. By
establishing basic safety requirements for Section 8 housing,
the Housing Quality Standards are intended to guard against
foreseeable hazards. The risk created by housing a tenant in
an apartment without a third-floor smoke detector or fire
escape is clear—that, in the event of a fire, persons on the
third floor might become trapped and harmed thereby.
Several cases have so held based on claims of negligence. 6

6
  See, e.g., Fed. Ins. Co. ex rel. Singer v. ADT Sec. Sys., Inc. ,
222 F.R.D. 578, 581 (N.D. Ill. 2004) (“‘[T]he danger of fire is
foreseeable in virtually any context . . . .’” (quoting Bartelli v.
O’Brien, 718 N.E.2d 344, 349 (Ill. App. Ct. 1999))); Dillard
v. Pittway Corp., 719 So. 2d 188, 192 (Ala. 1998)




                                16
But foreseeability does not end the analysis. Most cases
involving failure to comply with health and safety standards
will meet the hurdle of foreseeability. More significant and
relevant here is the requirement that defendants’ actions be a
“fairly direct” cause of decedents’ harm.

      State actors are not liable every time their actions set
into motion a chain of events that result in harm. The
Supreme Court has explained, for instance, that

       [a] legislative decision that has an incremental
       impact on the probability that death will result
       in any given situation—such as setting the
       speed limit at 55-miles-per-hour instead of 45—
       cannot be characterized as state action depriving
       a person of life just because it may set in motion
       a chain of events that ultimately leads to the
       random death of an innocent bystander.

Martinez v. State of California, 444 U.S. 277, 281 (1980).

       Martinez arose from the murder of a teenage girl by a
parolee. Id. at 279. The girl’s parents brought suit, contending


(“Certainly, it is foreseeable that a person could be hurt if a
smoke detector fails to give notice for all to exit the house . . .
.”); Doyle v. S. Pittsburgh Water Co., 199 A.2d 875, 879 (Pa.
1964) (“Could the needs of domiciliary life require anything
more vitally than proper fire protection?”); Thornton v. Phila.
Hous. Auth., 4 A.3d 1143, 1152 (Pa. Commw. Ct. 2010)
(“The purpose of the smoke/fire detection system was to
provide an early warning of fire and to prevent and reduce
damages and resulting injuries.”).




                                17
state officials responsible for releasing the parolee should be
held liable for the ensuing harm. Id. The parents claimed state
officials were aware that the parolee had been committed to a
mental hospital as a sex offender not amenable to treatment
and imprisoned with the recommendation that he not be
paroled, but that these officials nonetheless decided to parole
him five years into his incarceration. Id. The parolee
committed the murder five months after his release. Id. at
279-80. The Court assumed that state officials knew or should
have known that such an incident would occur. Id. at 280.
Nonetheless, it held that “at least under the particular
circumstances of this parole decision, appellants’ decedent’s
death is too remote a consequence of the parole officers’
action to hold them responsible under the federal civil rights
law.” Id. at 285. The Court explained that regardless of
whether the parole board could be said to have “proximately”
caused the decedent’s death as a matter of state tort law, the
parole board did not deprive the decedent of life within the
meaning of the Fourteenth Amendment. Id. The Court
concluded that “[a]lthough a § 1983 claim has been described
as ‘a species of tort liability,’ it is perfectly clear that not
every injury in which a state official has played some part is
actionable under that statute.” Id. (citation omitted) (quoting
Imbler v. Pachtman, 424 U.S. 409, 417 (1976)).

       Martinez made clear that even if state officials take
action with the requisite culpability, the scope of
consequences for which they may be held liable is
circumscribed. At some point, regardless of what state tort
law may provide, the harm that follows from state officials’
actions becomes too remote to support liability under § 1983.
Although Martinez did not lay down a rubric for measuring
remoteness, we have addressed this issue with some




                              18
specificity in the state-created danger context.

        In Morse v. Lower Merion School District, we found
plaintiffs failed to adequately plead the “foreseeable and
fairly direct” element of a state-created danger claim. 132
F.3d 902, 904 (3d Cir. 1997). School officials in Morse had
allegedly left the back entrance to the school unlocked, in
violation of school policy, to allow various contractors to
come and go easily. Id. Through this unlocked back door, a
mentally ill person entered the school grounds and shot and
killed teacher Diane Morse. Id. Morse’s family brought suit
against the school district, alleging that officials’ actions in
leaving the back door unlocked deprived Morse of her right
under the Fourteenth Amendment to be free from physical
harm. Id. We affirmed the District Court’s dismissal of the
claim. Id. In addition to holding that the murder was
unforeseeable, we held the attack “was not a ‘fairly direct’
result of defendants’ actions.” Id. at 908. We explained,

       [w]hile we must accept the allegation that [the
       attacker] gained access to the building through
       the unlocked rear entrance, this does not mean
       the attack on Diane Morse occurred as a direct
       result of defendants allowing the construction
       crews to prop open the door. The causation, if
       any, is too attenuated.

Id. at 909. In short, “it was not defendants’ decision to allow
the rear entrance to the school to remain open that
precipitated or was the catalyst for the attack on Ms. Morse. .
. . [A]s a matter of law, . . . their actions [cannot] be said to
have directly caused the attack.” Id. at 910.




                               19
        Also instructive on the issue of causation is a case
considered by the United States Court of Appeals for the
Tenth Circuit. See Ruiz v. McDonnell, 299 F.3d 1173 (10th
Cir. 2002). In Ruiz, a young boy was fatally injured by the
operator of his daycare facility. Id. at 1178. After the boy’s
death, his mother brought suit against state licensing officials,
alleging the officials improperly licensed the daycare facility
even though they knew or should have known that the
operator had a history of domestic violence and that the
facility did not carry proper insurance. Id. Applying a state-
created danger test that requires a plaintiff to allege that “the
defendants’ conduct put the plaintiff at substantial risk of
serious, immediate, and proximate harm,” the Tenth Circuit
held the plaintiff had not adequately pled a state-created
danger claim. Id. at 1183. The court explained that
“[a]ffirmative conduct for purposes of § 1983 should
typically involve conduct that imposes an immediate threat of
harm, which by its nature has a limited range and duration.”
Id. The plaintiff’s claim failed because, among other things,
“improper licensure did not impose an immediate threat of
harm,” but instead an unactionable “threat of an indefinite
range and duration.” Id.

        Although our articulation of the elements of a state-
created danger claim differs somewhat from that expressed by
the Tenth Circuit, we concur that improper licensure will
often be too far removed from the ultimate harm to permit
liability under § 1983. Our phrasing in Morse supports this
view. To fulfill the “fairly direct” requirement of the state-
created danger claim, the plaintiff must plausibly allege that
state officials’ actions “precipitated or w[ere] the catalyst for”
the harm for which the plaintiff brings suit. Morse, 132 F.3d
at 910. “Precipitate,” in turn, means “to cause to happen or




                               20
come to a crisis suddenly, unexpectedly, or too soon.”
Webster’s Third New International Dictionary 1784 (1993);
see also The Random House Dictionary of the English
Language 1521 (2d ed. 1987) (defining “precipitate” as “to
hasten the occurrence of; bring about prematurely, hastily, or
suddenly”); id. at 325 (defining “catalyst” as “a person or
thing that precipitates an event or change”). Thus, it is
insufficient to plead that state officials’ actions took place
somewhere along the causal chain that ultimately led to the
plaintiff’s harm.

       Plaintiffs have not plausibly alleged that defendants’
actions were close in time and succession to the ultimate
harm. In other words, defendants’ approval and subsidization
of the apartment did not lead “fairly directly” to the fire that
claimed the lives of Richardson and Henry. Defendants’
actions were separated from the ultimate harm by a lengthy
period of time and intervening forces and actions.

       Although the cause of the fire is not known at this
stage of the litigation, plaintiffs do not allege that defendants
caused the fire or increased the apartment’s susceptibility to
fire. Nor do plaintiffs contend that defendants failed to install
a smoke detector and a fire escape on the third floor of
Richardson’s apartment. Plaintiffs’ allegations against
defendants are a step further removed: plaintiffs contend that
defendants should have compelled or induced the
landlord/owners to install a fire escape and smoke detector (or
induced Richardson to live elsewhere), either by not
approving the apartment for the Section 8 housing program
and/or by terminating the subsidy payments that allowed
Richardson to continue to live there.




                               21
        Unfortunately for plaintiffs, their reasoning proves too
much. Plaintiffs’ complaint makes clear it was the owners’
responsibility—not defendants’—to install a smoke detector
and fire escape. The regulations cited by plaintiffs confirm
the owner is required to maintain the unit in accordance with
the Housing Quality Standards. See Compl. ¶ 42 (citing 24
C.F.R. 982.404(a)). Assuming, as we must, that a smoke
detector and fire escape could have prevented decedents’
deaths, the responsibility (and capability) to install these
safety features did not rest with defendants. 7

       Further attenuating        the connection between
defendants’ actions and the ultimate harm is the fact that
Richardson remained in the apartment and received rent
subsidies despite having actual notice the apartment failed to
meet the Housing Quality Standards. There was substantial
time to reflect on the living situation before the fire took
place. Defendants did not “‘throw[] [her] into a snake pit,’”
Ye v. United States, 484 F.3d 634, 637 (3d Cir. 2007)
(quoting Bowers v. DeVito, 686 F.2d 616, 618 (7th Cir.
1982)), with all the urgency that such a situation would entail.
According to the complaint, defendants warned Richardson
that her apartment was not up to code. And plaintiffs do not
allege that defendants did anything to hinder her or the
landlord/owners from bringing it into compliance. As
unfortunate as the circumstances may be, “[w]hen a victim
bears some responsibility for the risks she has incurred, it is
even more difficult to say that the ‘state’ has ‘created’ the


7
  We recognize that plaintiffs have a negligence claim
pending against the landlord/owners in the District Court. We
express no opinion on the merits of that action.




                              22
‘danger’ to her by its affirmative acts.” Jones v. Reynolds,
438 F.3d 685, 694 (6th Cir. 2006). 8

       Under the circumstances, we cannot find that
defendants created the danger faced by decedents—there
were too many links in the causal chain after defendants acted
and before tragedy struck.

                              V.

        The Supreme Court has counseled a restrained
approach in the area of substantive due process. The Court
has said that “guideposts for responsible decisionmaking in
this unchartered area are scarce and open-ended,” and
cautioned that courts must “exercise the utmost care
whenever . . . asked to break new ground in this field.”
Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992).
Heeding this advice, the DeShaney Court declined to expand
its substantive due process jurisprudence even in the face of
tragic circumstances, explaining that

              [t]he people . . . may well prefer a system
      of liability which would place upon the State
      and its officials the responsibility for failure to

8
  By so holding, we do not mean to minimize the difficult
situation faced by many participants in the Section 8 housing
choice voucher program. We recognize that, practically
speaking, Section 8 participants may face limited options for
obtaining safe and sanitary housing. We merely emphasize
that these limitations derive from the housing market and the
participants’ financial circumstances—not from the state’s
implementation of the housing voucher program.




                              23
       act in situations such as the present one. They
       may create such a system, if they do not have it
       already, by changing the tort law of the State in
       accordance with the regular lawmaking process.
       But they should not have it thrust upon them by
       this Court’s expansion of the Due Process
       Clause of the Fourteenth Amendment.

489 U.S. at 203. Again, in County of Sacramento v. Lewis, the
Court said that substantive due process “does not entail a
body of constitutional law imposing liability whenever
someone cloaked with state authority causes harm,” 523 U.S.
833, 848 (1998), and found that in cases dealing with
executive action, our role is to guard against “only the most
egregious official conduct,” id. at 846.

       Under our state-created danger jurisprudence, we
cannot find that defendants’ failings amount to a state-created
danger. We decline to expand the state-created danger
doctrine—a narrow exception to the general rule that the state
has no duty to protect its citizens from private harms—to
embrace this case. 9 Accordingly, we will reverse the order of
the District Court denying qualified immunity to Horan and
Angelotti and remand for proceedings consistent with this
opinion.




9
  We are not aware of a case in which a circuit court extended
liability under the state-created danger doctrine to licensing-
type activities. Nor have plaintiffs cited such a case.




                              24